                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO



     In Re:

     Michael Jacques Jacobs                                          Case No.: 19−12591−j11

               Debtor(s).


     Michael Jacobs,                                                 Adversary No. 20−01053−j
     dba Michael Jacobs Photojournalism,

               Plaintiff(s),
     v.

     DLJ Mortgage Capital, Inc.,
     Selene Finance, LP and CS Participation, LLC and
     US Bank, National Association as Trustee for the
     Holders of Maiden Lane Asset Backed Securities I
     Trust 2008−1 Maiden Lane 2008−1 Trust and
     Bank of New York Mellon as Trustee for Encore
     Credit Receivables Trust 2005−2 Trust and
     Nationstar Mortgage LLC dba Mr. Cooper Group,
     Inc. and Mortgage Electronic Registration
     Systems, Inc. and Does 1 through 20,

               Defendant(s).


                      SUMMONS AND NOTICE OF SCHEDULING CONFERENCE
                              IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
attached complaint within 30 days after the date of issuance of this summons, except that the United States
and its offices and agencies shall file a motion or answer to the complaint within 35 days.

Fed.R.Bankr.P. 7012 requires a responsive pleading to "include a statement that the party does or does not
consent to entry of trial orders or judgment by the bankruptcy court." Failure to comply with this rule will
constitute consent.

                       Address of the clerk:
                       United States Bankruptcy Court
                       Pete V. Domenici U.S. Courthouse
                       333 Lomas Blvd. NW, Suite 360
                       Albuquerque, NM 87102

At the same time, you must also serve a copy of the motion or answer upon the pro se plaintiff or plaintiff's
attorney.

                       Address of the plaintiff or attorney:
                       James Clay Hume
                       Hume Law Firm
                       PO Box 10627
                       Alameda, NM 87184−0627
                       Telephone number: 505−888−3606

If you file a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.

     Case 20-01053-j           Doc 2   Filed 09/18/20          Entered 09/18/20 10:01:16 Page 1 of 3
YOU ARE NOTIFIED that a scheduling conference with respect to this complaint has been set for:

                                      October 30, 2020 at 11:00 AM

and will be conducted by the Courtroom Deputy Clerk, Chris Wilson in Gila Courtroom, Pete V. Domenici
U.S. Courthouse, 333 Lomas Blvd. NW, 5th Floor, Albuquerque, NM 87102.

Prior to the scheduling conference, the parties shall have conferred with each other and shall provide the
following information to the court: (1) identification of factual and legal issues, (2) time estimate for a final
hearing, if necessary, (3) likelihood of resolution of the proceeding.

Appearing by telephone: Counsel/parties may appear by telephone if a request is received in the Court's
Chambers by 5:00 P.M. of the business day prior to the hearing. Requests to appear by telephone may be sent
by e−mail to Judge Jacobvitz's chambers at jacobvitzstaff@nmb.uscourts.gov. The e−mail message must have a
subject heading that includes the word "telephone", correctly spelled. The text of the request must contain your
name, the case name, date and time of hearing, and the number at which you can be reached when we call you
for the hearing, or the party can make arrangements by calling chambers at (505) 600−4650. Do not send your
request to the Clerk's Office and do not file your request as a pleading.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.


                                                           CLERK OF COURT
                                                           By: Lana Merewether




                                                           333 Lomas Blvd. NW, Suite 360
                                                           Albuquerque, NM 87102
                                                           Telephone: (505) 415−7999

Date of Issuance: September 18, 2020



NOTE: THE PLAINTIFF IS REQUIRED TO:
(1) SERVE THIS SUMMONS AND A COPY OF THE COMPLAINT WITHIN SEVEN DAYS OF
ISSUANCE,
and
(2) FILE A CERTIFICATE OF SERVICE WITH THE COURT WHICH SUBSTANTIALLY
CONFORMS WITH FORM B 250A. See Fed. R. Bankr. P. 7004.




      Case 20-01053-j         Doc 2      Filed 09/18/20       Entered 09/18/20 10:01:16 Page 2 of 3
nm_summons.jsp − 9/18/20




             Case 20-01053-j   Doc 2   Filed 09/18/20   Entered 09/18/20 10:01:16 Page 3 of 3
